872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald D. BRIGGS, Plaintiff-Appellant,v.The DOOR STORE;  Phil Burkhalter;  Pete Calvi;  RobbieSandifer, The Door Store Owner, Defendants-Appellees.
No. 88-6056.
United States Court of Appeals, Sixth Circuit.
April 5, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed from an order denying a motion to compel discovery.  Such an order is not appealable.   See Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.), cert. dismissed, 473 U.S. 925 (1985);  Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982);  City of Cleveland v. Krupansky, 619 F.2d 572, 574-75 (6th Cir.)  (per curiam), cert. denied, 449 U.S. 834 (1980).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.